ORDER
PER CURIAM. •
William Johnson (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief- without an evidentiary hearing. Movant argues the motion court erred in denying his motion because: (1) his plea counsel had a conflict of interest in that his office represented Movant’s co-defendant, Lamont Arman, in his case arising out of the same incident and plea counsel never received Movant’s consent to represent both him and Arman; and (2) plea counsel pressured Movant to accept the guilty plea.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to ’ Rule 84.16(b).